Citation Nr: 0805227	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-22 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to December 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
PTSD.  The veteran perfected his appeal in regards to this 
issue.  During the course of the appeal, the veteran raised a 
new claim seeking entitlement to service connection for 
hypertension.  A November 2004 rating decision by the RO 
denied this claim.  The veteran has also perfected his appeal 
in regards to this issue.  The issues of entitlement to 
service connection for PTSD and for hypertension have been 
merged and are now before the Board on appeal.


FINDINGS OF FACT

1.  The evidence of record does not reflect that the veteran 
participated in combat with the enemy, and the veteran has 
not provided sufficient information to allow for verification 
of the alleged in-service stressors upon which his PTSD claim 
is predicated.

2.  The veteran's hypertension did not manifest in service or 
within one year of the veteran's separation from service; the 
veteran's hypertension was not chronic in service and was not 
continuous after service; the weight of the competent 
evidence shows that the currently diagnosed hypertension is 
not related to any in-service injury or disease.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2007).    

2.  The veteran's hypertension was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Collectively, VA notice and duty to assist letters dated in 
April 2002, June 2003, and September 2004 satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as they informed the veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the veteran should provide, informed 
the veteran that it was his responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claims, and asked the veteran to send in any 
evidence in the veteran's possession that pertains to the 
claims.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claims for 
PTSD and hypertension are being denied, and no effective date 
or rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess, supra.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service medical 
records, VA medical records, and private medical treatment 
records have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

No VA examination is necessary to satisfy the duty to assist 
in the veteran's claims for service connection for PTSD and 
hypertension.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must obtain a medical examination or 
opinion when such is necessary to make a decision on a claim.  
Specifically, a VA examination is required where the record 
contains competent evidence of a current disability, and 
indicates that the disability or symptoms may be associated 
with military service, but does not contain sufficient 
evidence for the Secretary to make a decision.  Id.  The 
veteran has not provided specific information needed to 
verify the alleged in-service stressors upon which his PTSD 
claim is predicated.  Further, the record does not contain 
evidence of an in-service injury or disease or continuity of 
symptomatology of the veteran's hypertension, as there is no 
evidence of hypertension for over 25 years following the 
veteran's discharge from service.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the veteran in adjudicating this appeal.



Service Connection for PTSD

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  
If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  A December 2001 
letter from a private psychiatrist reflects that the veteran 
has been diagnosed with PTSD related to combat.  A November 
2001 record from this psychiatrist reflects a diagnosis of 
PTSD due to wartime experience and stress at work (it was 
noted that the veteran did not want to discuss his military 
experiences).  

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
veteran does not contend, and the evidence does not 
demonstrate, that he engaged in combat or that his claimed 
stressors are related to combat.  As such, the Board has 
considered whether the veteran's PTSD is based upon a 
verified in-service stressor or stressors.  The veteran 
contends that he has PTSD as a result of 23 separate in-
service stressors that occurred while he was on board the USS 
Constellation and the USS Enterprise.  None of these 
stressors are confirmed, and none have been listed by medical 
professionals as the cause of the veteran's PTSD.

Among the various in-service stressors identified by the 
veteran, he contends that he witnessed an individual who was 
killed on board the USS Constellation in the summer of 1969.  
The veteran states that he does not know the individual's 
name.  The veteran also contends that he witnessed a 
helicopter crash, but does not provide names of individuals 
involved or the date of the accident.  The veteran provides a 
list of names of individuals who he remembered working with 
during his time in service, and states that they could 
"probably" verify some of his stressors, but does not 
provide any further information.  The veteran does not 
provide specific dates of the alleged incidents; rather, the 
veteran lists only his period of service aboard the USS 
Constellation, between April 1969 and May 1970.  In the 
absence of specific information that could be corroborated by 
the United States Joint Services Records Research Center 
(JSRRC), the RO did not take, and indeed had no basis for 
taking, additional action to corroborate the veteran's 
claimed stressors.

The evidence of record does not reflect participation in 
combat with the enemy, and there is no evidence showing that 
the veteran's current diagnosis of PTSD is based upon a 
verified stressor from service.  As such, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection for Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for hypertension, if the disability 
becomes manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are silent with respect 
to diagnosis, treatment, or complaints of hypertension.  The 
veteran's blood pressure at various in-service examinations 
were as follows:  124/78 in March 1968; 142/90 in March 1969; 
and 132/80 in December 1971.  The veteran's separation 
examination, dated in November 1977, showed a normal vascular 
system, with a blood pressure reading of 130/90.  On the 
Report of Medical History completed by the veteran in 
conjunction with his separation physical, the veteran 
reported that he did not have a history or current complaints 
of high or low blood pressure.    

There is no evidence of hypertension within one year 
following the veteran's discharge.  The first post-service 
evidence of treatment of hypertension is not documented until 
January 2004, over 25 years after the veteran's discharge 
from military service.  According to VA treatment records, 
the veteran was prescribed lisinopril, a medication used to 
control blood pressure, in January 2004.  There are no 
records showing complaints or post-service medical treatment 
for hypertension or high blood pressure prior to January 
2004.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

Finally, there is no medical evidence of record suggesting 
that currently diagnosed hypertension otherwise had its onset 
in or is related to the veteran's service.  

Because there was no in-service injury or disease manifesting 
hypertension, hypertension was not chronic in service and did 
not manifest to a compensable degree within one year of 
separation from service, hypertension was not continuous 
after service separation, and no medical evidence otherwise 
relates it to service, the Board finds that a preponderance 
of the evidence is against the veteran's claim for service 
connection, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  



ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


